OPINION — AG — **** ARMORY CONSTRUCTION PROJECTS EXPENSE **** TITLE 44 Ohio St. 1961 233.2 [44-233.2] ALLOWS THE STATE TO EXPEND MONIES IN EXCESS OF THE BASIC 25 PER CENTUM ONLY FOR EXPENSES WHICH ARE REASONABLY, NECESSARILY AND INDIVIDUALLY INCURRED IN CONNECTION WITH ARMORY CONSTRUCTION PROJECTS WHEREBY APPLICABLE FEDERAL LAWS OR REGULATIONS PROHIBIT FEDERAL PARTICIPATION IN THE PAYMENTS OF SUCH EXPENSE EITHER IN WHOLE OR IN PART. (LARRY L. FRENCH)
ARMORY CONSTRUCTION PROJECTS EXPENSE Title 44 Ohio St. 233.2 [44-233.2] (1961) allows the State to expend monies in excess of the basic 25 per centum only for EXPENSES which are reasonably, necessarily and individually incurred in connection with armory construction projects whereby applicable Federal laws or regulations prohibit Federal participation in the payments of such expenses either in whole or in part.  The Attorney General has considered your letter dated January 24, 1971, wherein you asked the following question: "Does Title 44 Ohio St. 233.2 [44-233.2] permit the Special Armory Construction Board to pay for new armory construction costs and expansion, rehabilitation or conversion costs of existing buildings in excess of its matching share when Federal laws or regulations do not permit Federal participation in the payment of such expenses?" Title 44 Ohio St. 233.2 [44-233.2] (1961) provides as follows: "The Special Armory Construction Board, with the approval of the Governor, attested by the Secretary of State thereon, is hereby authorized and directed to enter into, in the name of the State, and to take all actions necessary to execute the terms of a National Guard Armory Building construction or expansion, rehabilitation or conversion of existing building agreements with the United States of America, by and through the Department of the Army or other representative Federal agency, under the provisions of Public Law 783, 81st Congress, and amendments thereto, under which agreements the United States of America will contribute a sum not in excess of seventy-five per centum (75%) and the State will contribute a sum not in excess of twenty-five per centum (25%) of the cost of constructing, erecting and completing of each armory building constructed by virtue hereof for the expansion, rehabilitation, or conversion of existing armory buildings; and any money so granted by the United States of America, in carrying out the objects of this Act, shall be used and expended in accordance with the requirements of the Department of the Army or other representative Federal agency; provided, that the State, in addition to such contribution of twenty-five per centum (25%), shall pay without Federal participation or contribution, not in excess of One Thousand Dollars ($1,000.00) per armory constructed and completed or enlarged and finished under this Act for the purpose of providing workable public utility lines, connections and installations for each of such armory buildings; provided, further, that said Special Armory Construction Board may pay from funds heretofore or hereafter appropriated for the purposes of carrying out the provisions of this Act, without Federal participation, all expenses, including, but not limited to, the cost of plans and specifications and preliminary engineering work, reasonably necessary to be incurred in connection with such projects, where the Federal Laws or regulations do not permit Federal participation in the payment of such expenses." Primarily, Section 44 Ohio St. 233.2 [44-233.2] requires the Federal government will contribute a sum not in excess of 75 per centum, and the State will contribute a sum not in excess of 25 per centum of the cost of constructing, erecting, and completing of each armory building construction or the expansion, rehabilitation or conversion of existing armory buildings. The first proviso under Section 44 Ohio St. 233.2 [44-233.2] indicates that the State, in addition to the maximum contribution of 25 per centum, shall pay, without Federal participation or contribution, not in excess of One Thousand Dollars ($1,000.00) per armory constructed for the purpose of providing workable public utility lines, connections, and installations.  The second proviso under Section 233.2 indicates that the Board may pay from appropriated funds, without federal participation, "all expenses," including but not limited to the cost of plans and specifications and preliminary engineering work reasonably necessary to be incurred in connection with such projects where the federal laws or regulations do not permit federal participation in the payment of such expenses.  Webster's New International Dictionary (2d. Ed. 1934) speaks 6f cost and expense as follows: "In any enterprise involving large capital the cost or expenses are of two kinds: one set necessary for the management of the undertaking as the whole, such as administration, interest, taxes and general maintenance; the other directly connected with particular portions of the business, taking the form of wages, supplies and special repairs. The former class of expenses vary comparatively little with the amount of business done; the latter are in almost direct proportion to it." Accordingly, "expenses" go to make up the total cost of a particular project and therefore, the Board may pay any and all "expenses" from applicable appropriated funds which individually and specifically cannot be financed in whole or in part by Federal monies because of specific Federal laws or regulations prohibiting Federal participation in the payment of such expenses.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative. Title 44 Ohio St. 233.2 [44-233.2] allows the State to expend monies in excess of the basic 25 per centum only for expenses which are reasonably, necessarily, and individually incurred in connection with armory construction projects whereby applicable Federal Laws or regulations prohibit Federal participation in the payments of such expenses either in whole or in part. (Larry L. French)